Citation Nr: 0813393	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-17 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left foot 
disability, and if so, whether the reopened claim should be 
granted.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hearing loss 
disability, and if so, whether the reopened claim should be 
granted.

5.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals of an avulsion fracture of the right ankle.

7.  Entitlement to service connection for an upper and lower 
back disability.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for a right foot 
disability, to include as secondary to service connected 
residuals of an avulsion fracture of the right ankle.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  A notice of disagreement was filed 
in October 2006, and a statement of the case was issued in 
June 2007.  That same month, the Newark, New Jersey, RO 
granted an increased, 50 percent evaluation for PTSD in a 
decision review officer decision.  The veteran perfected his 
appeal, including with regard to the evaluation for PTSD, 
with the timely submission of a VA Form 9, Appeal to the 
Board of Veterans' Appeals, in June 2007.

In January 2008, the veteran moved for advancement of his 
case on the docket due to his age.  That motion was granted 
by the Board in April 2008.

The issues of service connection for an upper and lower back 
disability, a heart disability, a right foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no currently diagnosed bilateral knee 
disability.

2.  There is no currently diagnosed bilateral hip disability.

4.  The RO denied service connection for a left foot 
disability in an unappealed June 1997 decision on the basis 
that there was no current residual of an in-service disease 
or disability.

5.  Evidence received since June 1997 has not been previously 
considered by agency decision makers, but is cumulative or 
redundant, does not relate to an unestablished fact, and does 
not raise the reasonable possibility of substantiating the 
claim.

6.  The Board denied service connection for hearing loss in 
an August 1985 decision on the grounds that no relationship 
between current hearing loss and military service was shown; 
that decision is final.

7.  Evidence received since August 1985 has not been 
previously considered by agency decision makers, but is 
cumulative or redundant, does not relate to an unestablished 
fact, and does not raise the reasonable possibility of 
substantiating the claim.

8.  The veteran's PTSD is manifested by sleep disturbances, 
nightmares, bad dreams, hypervigilance, exaggerated startle 
reflex, irritability, trouble concentrating, and lack of 
energy and motivation.  

9.  The veteran's right ankle fracture is currently marked by 
no greater than marked impairment of motion and function; 
there is no evidence of exceptional circumstances such as 
frequent hospitalization or marked interference with 
employment.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

2.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

3.  New and material evidence to reopen a clam of service 
connection for a left foot disability has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  New and material evidence to reopen a clam of service 
connection for a hearing loss disability has not been 
received.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2007).

5.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.130, Diagnostic Code 9411 (2007).

6.  An evaluation in excess of 20 percent for residuals of an 
avulsion fracture of the right ankle is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Various courts have additionally interpreted the duty to 
notify with regard to specific categories of cases.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim,  VA must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant  in June 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  The notice specifically addressed the assignment of 
effective dates and evaluations, and detailed the need for 
new and material evidence as appropriate.  The Board finds 
that with regard to notice of the specific rating criteria to 
be applied to the veteran's claims for increased evaluation, 
the Diagnostic Codes do not include specific measurements or 
test results, and the notice of a need to show a worsening of 
the service connected conditions and their impact on 
employment and everyday life is sufficient.  Moreover, the 
Board notes that the veteran, in describing his current 
symptoms and functional limitations in the context of his 
daily activities, has demonstrated actual knowledge of the 
evaluation standards.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with regard to those issues decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records from VA Medical 
Center East Orange, as well as the veteran's service medical 
and personnel records.  The veteran submitted private 
treatment records from Dr. EB, Dr. MT, Dr. SL, Dr. EAM, Dr. 
RM, Dr. BAS, GS Physical Therapy, and M&S ENT Group.  The 
appellant was afforded VA medical examinations in June 2005 
and June 2006.  No examinations have been provided with 
respect to the claims for service connection or orthopedic 
complaints; there is no evidence of a current disability, or 
there is no reasonable indication of a nexus between current 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

With respect to all of the orthopedic complaints addressed 
here, the veteran has alleged that they are a residual of 
dengue fever, which he contracted in the service.  Service 
medical records confirm that in June and July 1944, the 
veteran was treated for dengue fever on Saipan.  Eventually 
he was sent to a rear area for treatment, and on July 18, 
1944 he was released to full duty.  The November 1945 
examination on separation from service notes the illness, but 
does not indicate any residuals.  

Bilateral Knee and Hip Disabilities

The Board need not decide whether the dengue fever infection 
played a role in knee and hip disability, as the evidence of 
records does not show the presence of any current disability 
of those joints.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment records from 1992 to 2006 show no complaints of 
or treatment for any knee or hip problems.  The veteran has 
also been repeatedly examined for evaluation of his service 
connected right ankle disability, and has not reported any 
knee or hip pain to any examiner.  He has complained of right 
leg swelling and pain, gout, and varicose veins, but has 
never identified the claimed joints as troubling him.  
Further, in the descriptions of his mobility and activity, no 
provider has indicated any limitation or impairment of 
function of the knee or hip joints.  Similarly, private 
medical records include no reference to knee or hip problems, 
including records from a physical therapy clinic treating the 
veteran for ongoing right foot and ankle complaints.  No 
impairment or limitation of other joints was noted or 
complained of.

The sole evidence of a knee or hip disability is the 
veteran's allegation.  This is not sufficient to establish a 
current disability.  As a layperson, while he is capable of 
describing observable symptoms, he is not competent to offer 
opinions on matters requiring specialized knowledge or 
training.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  It 
is important to not that in this case, the veteran has not 
even made observations regarding symptoms.  There are no 
corroborating physical findings or reports to doctors of 
problems with these joints.  The Board notes that in the 
absence of competent evidence indicating the presence of any 
impairment or disability, no examination is required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Service 
connection for bilateral knee and bilateral hip disabilities 
must be denied because there is no current disability.

New and Material Evidence

With regard to claims of service connection for a left foot 
disability and hearing loss, the Board must consider the 
threshold issue of whether new and material evidence has been 
submitted prior to addressing the merits of the underlying 
claims.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in August 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Left Foot Disability

Service connection for a left foot disability was denied in a 
June 1997 rating decision.  The RO found that the claim was 
not well grounded, and that while there was evidence of in-
service treatment for a left foot condition, there was no 
current disability related to such.  Current pes planus was 
specifically addressed.

The Board notes that the concept of well groundedness was 
eliminated with the enactment of the VCAA in November 2000.  
At that time, VA determined that all cases decided between 
July 14, 1999, and November 9, 2000, which had been denied or 
dismissed as not well grounded would be readjudicated as if 
the prior denial had not occurred, if a request for such was 
made within two years of the passage of the VCAA.  The 
Secretary of Veterans Affairs also determined that VA would 
readjudicate claims in the absence of a request if VA 
discovered the case within the same two year period.  The 
instant case falls outside the July 1999 to November 2000 
period, and the two year period for initiating readjudication 
has also passed.  The veteran must, therefore, meet the 
requirements of 38 U.S.C.A. § 5108.

At the time of the June 1997 denial, the evidence consisted 
of service medical records showing an in-service cellulitis 
infection of the left foot and dengue fever, both of which 
resolved with no noted residuals, and private medical records 
from Dr. SNP, a podiatrist.  Dr. SNP noted bilateral leg 
edema, related to venous insufficiency.

Since the June 1997 denial, VA has received VA treatment 
records and examination reports, a well as private treatment 
records.  The veteran offered testimony in connection with 
another claim in February 2003 at a personal hearing before a 
Veterans Law Judge, and submitted newspaper articles 
regarding outbreaks of dengue fever.

The evidence received since June 1997 is clearly new, in that 
it was not previously considered by agency decision makers.  
It is not, however, material, and hence does not form the 
basis or reopening of the veteran's claim.

The submitted medical evidence includes no reference to any 
current or historical left foot disability.  There are no 
current findings of any left foot problems, nor does the 
veteran complain of subjective left foot problems during any 
treatment or examination.  A venous insufficiency of the 
legs, bilaterally, continues to be noted.  He does allege, in 
making the claim, that there is a left foot disability, but 
as was discussed above, this bare assertion, in the absence 
of any corroborating medical or lay evidence, does not 
establish a disability.  The unestablished fact of current 
disability is therefore not addressed. 

Further, none of the submitted evidence addresses the 
unestablished fact of a nexus to service.  None of the 
evidence received since June 1997 deals with a possible 
relationship between any currently alleged left foot 
disability and service.  Doctors address the possible role of 
dengue fever residuals in a heart condition, but do not 
discuss any other possible disability.  The newspaper 
articles on dengue fever do not discuss possible residuals; 
they only discuss irrelevant recent outbreaks of the disease.  

The Board would note finally that the veteran has raised the 
same arguments and theories of service connection in the 
current claim as were considered in 1997.  To the extent that 
his lay statements are considered credible evidence under 
Justus v. Principi, supra, they are therefore cumulative and 
redundant.

New and material evidence has not been submitted to reopen a 
claim of service connection for a left foot disability.

Hearing Loss

The veteran's claim of hearing loss was also previously 
denied, in this instance in a Board decision dated August 12, 
1985.  The Board determined that the currently shown hearing 
loss disability was not first manifested in service or in the 
first post service year, and it was unrelated to in-service 
noise exposure due to the long passage of time between 
acoustic trauma and a showing of hearing loss.

A new and material analysis is applicable here because the 
claimed disabilities in 1985 and currently are identical.  
Apart from the veteran's own characterization of the 
disabilities as "hearing loss," medical records from 1985 
and currently all identify the disability as sensorineural 
hearing loss.  As the claims rest on the same factual basis, 
they are not separate and distinct claims.  Boggs v. Peake, 
No. 07-7137 (Fed. Cir. Mar. 26, 2008).

The decision of the Board was based on service medical 
records showing normal hearing at entrance and separation, 
with no complaints of ear problems during service; a private 
examination showing a current hearing loss disability; and a 
"buddy statement" documenting the veteran's in-service 
noise exposure as a member of a Marine artillery unit.

Since August 1985, in reference to his hearing loss, the 
veteran has submitted VA treatment records showing repeated 
complaints of hearing problems and impacted cerumen, and a 
private audiological evaluation showing current hearing loss.  
VA has obtained service personnel records which verify 
service as a heavy machine gun operator with an artillery 
unit.  The veteran has reiterated his allegation that 
exposure to excessive noise in service has caused damage to 
his hearing.

The evidence is new, in that it was not previously 
considered.  It is not, however, material because it is 
cumulative and redundant and fails to address and 
unestablished fact.  Specifically, the new evidence does not 
address the possibility of a relationship between current 
hearing loss and service.  VA records in fact discuss the 
role of occupational noise exposure as a crane operator in 
the hearing loss disability.  Military noise exposure is not 
discussed.

New and material evidence has not been received, and the 
claim of service connection for hearing loss is not reopened.

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

PTSD

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at  38 C.F.R. § 4.130.  
Under this formula, a 50 percent rating is warranted when the 
veteran's psychiatric disability causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent scheduler rating is for application when the 
service connected psychiatric disorder causes total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
38 C.F.R. § 4.130. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In Carpenter v. Brown, 8 Vet. App. 240 (1995), the Court 
recognized the importance of the GAF score and the 
interpretations of the score.  Thus, although the GAF score 
does not fit neatly into the rating criteria, the Board is 
under an obligation to review all the evidence of record.

The veteran is currently evaluated as 50 percent disabled by 
PTSD; this evaluation was assigned during the pendency of the 
appeal, and encompasses the entirety of the appellate period.  
He argues that a 100 percent schedular disability is 
warranted.

The veteran was examined by VA in June 2005, in connection 
with an earlier claim for increased evaluation; his current 
appeal is based on an August 2005 allegation that his PTSD 
has worsened since June 2005.  The June 2005 VA examination 
findings therefore can provide some perspective for current 
medical evidence and allegations.  The veteran reported 
nightmares and bad dreams, hypervigilance, a heightened 
startle reflex, and irritability.  He stated that symptoms 
are daily; the examiner described them as moderate.  The 
veteran was close to his family; he had been married for 50 
years and had three children.  He stated he likes to go out 
and has many friends he keeps in touch with.  While the 
veteran was cooperative at the interview, his mood was 
neutral and affect was blunted.  Speech and thought processes 
were normal in content and direction.  No perceptual problems 
were noted.  No suicidal or homicidal ideation was noted.  
The veteran was well oriented, and insight, judgment, and 
impulse control were fair.  The veteran was retired, but PTSD 
did not prevent him from working.  PTSD was diagnosed and a 
GAF score of 55 was assigned.

VA treatment records show no psychiatric treatment, nor is 
there any indication of private treatment.

During a June 2006 VA psychiatric examination, the veteran 
again reported nightmares and bad dreams, hypervigilance, a 
heightened startle reflex, and irritability.  He also 
complained of poor sleep.  He repeated that symptoms occurred 
most days, and he stated he had no remissions.  The examiner, 
who had also sent he veteran in June 2005, again described 
the symptoms as moderate in nature.  The veteran reported 
that his wife has dementia, and he is somewhat isolated from 
friends and family.  He continued to go to the mall and walk 
at times, but he spends most of his time at home.  He talks 
to friends over the phone.  His mood was neutral and affect 
was blunted.  Speech and thought processes were normal in 
content and direction.  No perceptual problems were noted.  
No suicidal or homicidal ideation was noted.  The veteran was 
well oriented, and insight, judgment, and impulse control 
were fair.   The veteran was retired, but PTSD did not 
prevent him from working.  PTSD was again diagnosed, and a 
GAF score of 55 was assigned.

In statements received from the veteran in October 2006 and 
June 2007, the veteran stressed the impact PTSD was having on 
his daily functioning.  He was unable to sleep due to dreams 
of combat.

The Board finds that an evaluation in excess of 50 percent 
for PTSD is not warranted.  There is no suicidal ideation or 
disorientation.  The veteran continues to attend to his daily 
needs; no neglect of personal hygiene is noted.  No 
continuous depression or anxiety is reported.  While the 
veteran states he is irritable and argumentative, there is no 
allegation of violence or that his is a danger to himself or 
others.  The major complaint is that of sleep disturbances.  
In light of the lack of clear impact on his social or 
(potential) occupational functioning, however, complaints of 
sleep impairment alone cannot warrant assignment of a higher 
evaluation.

The Board has considered assignment of an extraschedular 
evaluation for PTSD under 38 C.F.R. § 3.321(b).  Such 
evaluations are assignable in the exceptional case where the 
schedular evaluations are found to be inadequate.  The Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, may approve an extraschedular evaluation to 
reflect the loss of average earning capacity due to any 
service-connected disability.  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is required.  38 C.F.R. § 3.321(b)(1).  In this 
instance, the veteran required no hospitalization for service 
connected disabilities, and the examining doctor has opined 
that there is no impact on the veteran's potential 
occupational functioning.  Assignment of an extraschedular 
evaluation is not warranted.

Residuals of an Avulsion Fracture of the Right Ankle

The veteran is currently evaluated as 20 percent disabled 
under Diagnostic Code 5271, for limitation of motion of the 
ankle.  This is the highest schedular evaluation available 
under this Code, which provides that moderate limitation of 
motion of the ankle is rated as 10 percent disabling and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  38 C.F.R. § 4.71a.  Higher evaluations 
are possible under other Diagnostic Codes only where 
ankylosis, or freezing of the joint, is found.

In assigning an evaluation for a service-connected disability 
involving a joint rated on limitation of motion, adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

VA treatment records note continued complaints of right ankle 
pain related to an in-service fracture, but do not describe 
the resultant functional impairment.

During a June 2006 VA examination, the veteran reported that 
his right ankle pain had been worsening over the prior six 
years.  There is periodic swelling of the ankle and leg; he 
wears a stocking for this.  In December 2003, no fracture was 
seen on x-rays, and the joint space appeared intact.  He uses 
a cane for ambulation and at times needs the assistance of 
another person.  On physical examination, there was mild 
edema with some skin discoloration.  Range of motion to 0 to 
5 degrees in dorsiflexion and 0 to 15 degrees in plantar 
flexion, with pain at the end of movement.  With repeated 
motion, pain and range were essentially unchanged, but there 
was fatigue and weakness present.  The examiner noted mild 
tenderness to palpation.  An x-rays showed post-traumatic 
changes of the joint.  

Private records from GS Physical Therapy reveal that in 
December 2006 the veteran a mildly antalgic gait with reduced 
step length on the right.  Motion testing of the ankle showed 
poor to fair functional capacity of the ankle.  Specific 
ranges of motion were not provided.  Pain and weakness were 
cited as limiting factors in function.  The veteran returned 
for treatment in April 2007, when he reported impaired 
ambulation and ability to perform activities of daily living 
due to foot and ankle pain on the right.  Poor to fair 
function was again noted; range of motion was limited in 
dorsiflexion to 15 degrees, and in plantar flexion to 38 
degrees.  The therapist noted that no assistive devices were 
needed.

The evidence of record does not show that there is any 
ankylosis of the right ankle joint, nor is the limited motion 
the equivalent of ankylosis upon consideration of the actual 
functional impairment under DeLuca v. Brown, supra.  Motion 
remains possible, and hence application of a Diagnostic Code 
with a higher available schedular evaluation is not 
appropriate.  There is, therefore, no higher schedular 
evaluation which can be assigned.

The Board must therefore consider assignment of an 
extraschedular evaluation for the right ankle disability 
under 38 C.F.R. § 3.321(b).  Such evaluations are assignable 
in the exceptional case where the schedular evaluations are 
found to be inadequate.  The Under Secretary for Benefits or 
the Director, Compensation and Pension Service, may approve 
an extraschedular evaluation to reflect the loss of average 
earning capacity due to any service-connected disability.  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is required.  38 C.F.R. 
§ 3.321(b)(1).  In this instance, however, referral to the 
Director is not warranted.  The veteran has required no 
hospitalization for his service connected disability, and 
there is no marked interference with employment shown.  The 
veteran remains ambulatory, with limitations, and continues 
to generally perform his normal activities.  Assignment of an 
extraschedular evaluation is not warranted, and the claim for 
increased evaluation must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hip disability is denied.

New and material evidence not having been received, the claim 
of service connection for a left foot disability is not 
reopened, and remains denied.

New and material evidence not having been received, the claim 
of service connection for a hearing loss disability is not 
reopened, and remains denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of an avulsion fracture of the right ankle is 
denied.


REMAND

As was noted above, VA is obligated to notify the veteran of 
the legal and evidentiary requirements to substantiate his 
claim, as well as to provide assistance in substantiating the 
claim.  Additional development is required to meet these 
duties with respect to the claims of service connection for 
an upper and lower back disability, a heart disability, and a 
right foot disability.

The veteran has stated that his service connected right ankle 
disability caused his currently claimed right foot 
disability.  This claim for secondary service connection has 
not been properly developed, nor has the veteran received 
notice regarding the elements of such a claim.  

While the veteran has received required notice with regard to 
his claimed heart disability and upper and lower back 
disability, VA has not met is duty to assist, as clarified by 
the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With regard to the heart, the record contains ample evidence 
of a cardiovascular disability, including documentation of 
surgery.  The veteran has submitted statements from two 
private doctors who opine that it is possible the veteran's 
in-service dengue fever infection resulted in some heart 
condition.  Because there is an in-service disease, a current 
disability, and an indication of a possible link between the 
two, an examination and medical opinion are required.  

Similarly, service medical records show complaints of a 
backache during the bout of dengue fever.  Private and VA 
medical records establish a current back condition.  Records 
from 1978, appear to diagnose a degenerative condition which 
may have preceded a December 1977 motor vehicle accident.  
Although symptoms appeared only after the accident, a medical 
opinion is required to determine if any part of a current 
upper and/or lower back condition is related to the in-
service complaints.

Finally, the veteran has submitted correspondence indicating 
additional treatment records are available with respect to 
his heart condition.  He informed the Board in February 2008 
correspondence that a pacemaker was recently implanted.  
Review of recent records is required for a full and fair 
consideration of the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and Court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.).  The notice to the veteran 
must include information regarding the 
requirements for establishing service 
connection on a secondary basis for his 
claimed right foot disability.

2.  The veteran should also be asked to 
provide current VA Form 21-4142's, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for all private care providers, 
particularly the provider identified in 
February 27, 2008, correspondence 
regarding implantation of a pacemaker.  If 
completed forms are obtained, the RO 
should take appropriate steps to obtain 
all identified private treatment records.  
In the alternative, the veteran should be 
asked to provide complete private 
treatment records.

3.  The RO should obtain updated VA 
treatment records from VAMC East Orange 
and all associated clinics, as well as any 
other VA facility identified in records or 
by the veteran.

4.  The veteran should be scheduled for a 
VA Heart examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner should identify 
all current disabilities and diseases of 
the heart, and should offer an opinion as 
to whether it is at least as likely as not 
that any currently diagnosed disease or 
disability is related to the veteran's in-
service dengue fever infection.  A 
complete rationale for all opinions 
expressed and conclusions reached is 
required, to include discussion of the 
statements of the veteran's private 
doctors.

5.  The veteran should be scheduled for a 
VA Spine examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner should state 
all current diagnoses of the spine, to 
include the lumbar, thoracic, and cervical 
segments.  The examiner should opine as to 
whether any current disability of the 
spine is at least as likely as not related 
to the veteran's in-service dengue fever 
infection.  A complete rationale for all 
opinions expressed and conclusions reached 
is required, to include discussion of the 
1977 motor vehicle accident and whether 
there was a condition extant prior to that 
time.

6.  The veteran should be scheduled for a 
VA foot examination.  The claims file must 
be reviewed in connection with the 
examination.  The examiner should state 
all current diagnoses of the right foot, 
and should offer an opinion as to whether 
any current diagnosis is at least as 
likely as not related to the veteran's 
service connected residuals of a right 
ankle avulsion fracture.  A complete 
rationale for all opinions expressed and 
conclusions reached is required.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


